Exhibit 10.1

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Loan and Security Agreement (this “Amendment”) is dated
as of September 15, 2020 and is entered into by and between (a) ANTARES PHARMA,
INC., a Delaware corporation (“Borrower”), (b) the several banks and other
financial institutions or entities from time to time parties to the Loan
Agreement (collectively, referred to as “Lender”) and (c) HERCULES CAPITAL,
INC., a Maryland corporation, in its capacity as administrative agent and
collateral agent for itself and the Lender (in such capacity, the
“Agent”).  Capitalized terms used herein without definition shall have the same
meanings given them in the Loan Agreement (as defined below).

 

Recitals

A.Borrower, Agent and Lender have entered into that certain Loan and Security
Agreement dated as of June 6, 2017, as amended by that certain First Amendment
to Loan and Security Agreement dated June 26, 2019 (and as may be further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), pursuant to which Lender has agreed to
extend and make available to Borrower certain advances of money.

B.In accordance with Section 11.3 of the Loan Agreement, Borrower and Lender
have agreed to amend the Loan Agreement upon the terms and conditions more fully
set forth herein.

Agreement

NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Amendments.  Subject to the satisfaction of the conditions set forth in
Section 4 of this Amendment, the Loan Agreement is hereby amended as follows:

1.1The Loan Agreement shall be amended by deleting the following definition
appearing in Section 1.1 thereof (Definitions and Rules of Construction) and
inserting in lieu thereof the following:

““Term C Draw Period” means the period of time commencing upon January 1, 2020
and continuing through the earlier to occur of (a) October 31, 2020 and (b) an
Event of Default.”

2.Borrower’s Representations And Warranties.  Borrower represents and warrants
that:

2.1Immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete
except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties, (ii) no fact or condition
exists that could (or could, with the passage of time, the giving of notice, or
both) reasonably be expected to constitute an Event of Default and (iii) no
event that has had or could reasonably be expected to have a Material Adverse
Effect has occurred or is continuing.

 

--------------------------------------------------------------------------------

 

2.2Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment.

2.3The certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Agent and/or Lender on the Closing Date remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect.

2.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower.

2.5This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.

2.6As of the date hereof, it has no defenses against the obligations to pay any
amounts under the Secured Obligations.  Borrower acknowledges that each of Agent
and Lender has acted in good faith and has conducted in a commercially
reasonable manner its relationships with Borrower in connection with this
Amendment and in connection with the Loan Documents.

Borrower understands and acknowledges that each of Agent and Lender is entering
into this Amendment in reliance upon, and in partial consideration for, the
above representations and warranties, and agrees that such reliance is
reasonable and appropriate.

3.Limitation.  The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Agent
and/or Lender may now have or may have in the future under or in connection with
the Loan Agreement (as amended hereby) or any instrument or agreement referred
to therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof.  Except
as expressly amended hereby, the Loan Agreement shall continue in full force and
effect.

4.Effectiveness.  This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

4.1Amendment.  Borrower, Agent and Lender shall have duly executed and delivered
this Amendment to Lender and such other documents as Agent may reasonably
request.

4.2Payment of Lender Expenses.  Borrower shall have paid all Lender expenses
(including all attorneys' fees and expenses), if any, incurred through the date
of this Amendment for the documentation and negotiation of this Amendment.

5.Release.  In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby to the extent
possible under applicable law fully, absolutely, unconditionally and irrevocably

 

 

--------------------------------------------------------------------------------

 

releases, remises and forever discharges Agent and each Lender, and its
successors and assigns, and its present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, Lender and all such other
persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower, or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, for or on account of, or in
relation to, or in any way in connection with the Loan Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto.  Borrower
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.  Borrower
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth
above.  Borrower waives the provisions of California Civil Code section 1542,
which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

6.Counterparts.  This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument.  All
counterparts shall be deemed an original of this Amendment.  This Amendment may
be executed by facsimile, portable document format (.pdf) or similar technology
signature, and such signature shall constitute an original for all purposes.

7.Incorporation By Reference.  The provisions of Section 11 of the Loan
Agreement shall be deemed incorporated herein by reference, mutatis mutandis.

[Signature Page Follows]




 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

 

BORROWER:

 

ANTARES PHARMA, INC.

Signature:__/s/ Fred M. Powell______

Print Name:__Fred M. Powell________

Title:             __EVP, CFO____________

 

 

AGENT:

HERCULES CAPITAL, INC.

Signature:___/s/ Jennifer Choe ______

Print Name:Jennifer Choe

Title:Associate General Counsel

 

LENDER:

 

HERCULES TECHNOLOGY III, L.P.

 

Signature:___/s/ Jennifer Choe ______

Print Name:Jennifer Choe

Title:Associate General Counsel

 

HERCULES CAPITAL FUNDING TRUST 2018-1

 

Signature:___/s/ Jennifer Choe ______

Print Name:Jennifer Choe

Title:Associate General Counsel

 

HERCULES CAPITAL FUNDING TRUST 2019-1

 

Signature:___/s/ Jennifer Choe ______

Print Name:Jennifer Choe

Title:Associate General Counsel

 

 

 